Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "drive system moves the holder so that a first contact amount L1 between the window portion and the contact surface at the start position of the outward cleaning and a second contact amount L2 between the window portion and the contact surface at the start position of the return cleaning have a relation of L1 ≠ L2" in combination with the remaining claim elements as set forth in claims 1, 3-6 and 9.	The prior art does not disclose or suggest the claimed "housing includes a protruding portion disposed outside each of the first edge and the second edge of the window portion and is capable of contacting the contact surface" in combination with the remaining claim elements as set forth in claim 7. 	The prior art does not disclose or suggest the claimed "housing includes a stripping member which is disposed outside each of the first edge at the start position of the outward cleaning and the second edge at the start position of the return cleaning, which has a friction coefficient greater than a friction coefficient of the contact surface, and which the contact surface can contact" in combination with the remaining claim elements as set forth in claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852